DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 21-47 of U.S. Application No. 16/660237 filed on 10/22/2019 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of generating an objective and transmitting requests to UAV. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 21:
            Regarding claim 1, applicant recites the following:

21. A method for unmanned aerial vehicle management, the method comprising: identifying an objective; generating a first sub-objective and a second sub-objective based on 

The claims recite a computing system, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept generating an objective and transmitting requests to UAV. The data processing of this information is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “processor” and “memory” in claim 34, nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
Examiner would like to note, if claims state controlling the UAV’s the 101 would be withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claim 21-47 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levien et al. [US 2014/0172194 A1], hereinafter referred to as Levien.
 	As to Claim 21, 34 and 47, Levien discloses a method for unmanned aerial vehicle management, the method comprising: identifying an objective ([see at least 0034, 0070, 0078 and 0096]); generating a first sub-objective and a second sub-objective based on the objective, wherein accomplishing the first sub-objective accomplishes a first portion of the objective, wherein accomplishing the second sub-objective accomplishes a second portion of the objective ([see at least Fig. 7B- Fig. 7E, 0034, 0070, 0078 and 0096]); requesting that a first unmanned aerial vehicle (UAV) accomplish the first sub- objective by transmitting the first sub-objective to the first UAV; and requesting that a second UAV accomplish the second sub-objective by transmitting the second sub-objective to the second UAV ([see at least Fig. 7B- Fig. 7E, 0034, 0070, 0078 and 0096]).  

As to Claim 22 and 34, Levien discloses a method, further comprising: receiving the first UAV and the second UAV at one or more base modules ([see at least Fig. 7B- Fig. 7E, 0034, 0070, 0078 and 0096]); receiving sensor data at the one or more base modules from the first UAV and the second UAV ([see at least 0039, 0045, 0065 and 0071]); identifying, based on the sensor data, that the first UAV accomplished the first sub- objective and that the second UAV accomplished the second sub-objective ([see at least 0039, 0045, 0065, 0070, 0071 and 0096]); and identifying that the objective is accomplished based on the first UAV having accomplished the first sub-objective and the second UAV having accomplished the second sub-objective ([see at least Fig. 7B- Fig. 7E, 0034, 0070, 0078 and 0096]).  

As to Claim 23 and 36, Levien discloses a method, further comprising: storing the first UAV and the second UAV at the one or more base modules while transmitting the first sub-objective to the first UAV and while transmitting the second sub- objective to the second UAV; and freeing the first UAV and the second UAV from storage at the one or more base modules in response to transmitting the first sub-objective to the first UAV and transmitting the second sub-objective to the second UAV ([see at least Fig. 7B- Fig. 7E, 0034, 0070, 0078 and 0096]).  

As to Claim 24 and 37, Levien discloses a method, wherein the first UAV and the second UAV are both in flight simultaneously following freeing of the first UAV and the second UAV from the one or more base modules and prior to receipt of the first UAV and the second UAV at the one or more base modules ([see at least Fig. 7B- Fig. 7E, 0034, 0070, 0078 and 0096]).  

As to Claim 25 and 38, Levien discloses a method, wherein identifying the objective includes receiving the objective from a manager device ([see at least Fig. 7B- Fig. 7E, 0061, 0065, 0070 and 0091]).  

As to Claim 26 and 39, Levien discloses a method, wherein identifying the objective includes generating the objective ([see at least Fig. 7B- Fig. 7E, 0061, 0065, 0070 and 0091]).  


Claim 27 and 40, Levien discloses a method, wherein the objective includes delivery of one or more packages to one or more destinations ([see at least 0070, 0092 and 0107]).  

As to Claim 28 and 41, Levien discloses a method, wherein the objective includes capturing one or more images of a target ([see at least 0045 and 0095]).  

As to Claim 29 and 42, Levien discloses a method, wherein the objective includes collecting one or more objects from one or more source locations ([see at least 045, 0070 and 0080]).  

As to Claim 30 and 43, Levien discloses a method, wherein generating the first sub-objective and the second sub-objective based on the objective includes dividing a property into at least a first area and a second area, wherein the first UAV accomplishing the first sub-objective includes the first UAV flying within the first area, wherein the second UAV accomplishing the second sub-objective includes the second UAV flying within the second area ([see at least Fig. 7B- Fig. 7E, 0034, 0070, 0078 and 0096]).  

As to Claim 31 and 44, Levien discloses a method, wherein generating the first sub-objective and the second sub-objective based on the objective includes identifying a first sensor of the first UAV and a second sensor of the second UAV, wherein the first UAV accomplishing the first sub-objective includes the first UAV capturing a first portion of the sensor data using ([see at least Fig. 7B- Fig. 7E, 0034, 0070, 0078 and 0096]).  

As to Claim 32 and 45, Levien discloses a method, wherein generating the first sub-objective includes generating a first flight plan for the first UAV, and wherein generating the second sub- objective includes generating a second flight plan for the second UAV ([see at least Fig. 7B- Fig. 7E, 0034, 0070, 0078 and 0096]).  

As to Claim 33 and 46, Levien discloses a method, wherein generating the first flight plan and the second flight plan considers avoidance of one or more conflicts between the first UAV accomplishing the first sub-objective and the second UAV accomplishing the second sub- objective ([see at least Fig. 7B- Fig. 7E, 0034, 0070, 0078 and 0096]).  

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668